Order entered June 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00254-CR

                               ANTONIO EUDABE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 17-30404-422-F

                                            ORDER
       Before the Court is appellant’s May 29, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before July

3, 2019. If appellant’s brief is not filed by July 3, 2019, this appeal may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE